




Exhibit 10.1


AUTODESK, INC.
EMPLOYEE QUALIFIED STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT
AUSTRALIA




_____ Original Application                Date:                         
_____ Change in Payroll Deduction / Approved Contribution Rate
_____ Change of Beneficiary(ies)
_____ Withdrawal






1.
I, __________________________________ hereby elect to participate in the
Autodesk, Inc. (collectively, with its subsidiaries and affiliates, the
“Company”) International Employee Stock Purchase Plan (the "Stock Purchase
Plan"), a sub-plan of the Company’s 1998 Employee Qualified Stock Purchase Plan,
and subscribe to purchase shares of the Company's Common Stock, without par
value, in accordance with this Subscription Agreement and the Stock Purchase
Plan.



2.
I hereby authorize payroll deductions from each paycheck in the amount of _____%
(maximum 15%) of my Compensation (as varied from time to time) on each payday
during the Offering Period in accordance with the Stock Purchase Plan.

    
3.
I understand that any payroll deductions or approved contributions through other
means shall be accumulated for the purchase of shares of Common Stock, without
par value, at the applicable purchase price determined in accordance with the
Stock Purchase Plan. I further understand that, except as otherwise set forth in
the Stock Purchase Plan, shares will be purchased for me automatically on each
Exercise Date of the offering period unless I otherwise withdraw from the Stock
Purchase Plan by giving written notice to the Company for such purpose.



4.
I understand that my participation in the Stock Purchase Plan is in all respects
subject to its terms. Any interpretation of this Subscription Agreement shall be
made in accordance with the Stock Purchase Plan. In the event there is any
contradiction between the provisions of this Subscription Agreement and the
Stock Purchase Plan, the provisions of this Subscription Agreement shall
prevail. All capitalized terms used in this Subscription Agreement that are not
defined herein have the meanings defined in the Stock Purchase Plan. I
understand that I may withdraw from the Stock Purchase Plan and have payroll
deductions or other approved contributions refunded (without interest) on the
next payroll date following notice of withdrawal at any time during the Offering
Period.

5.
Shares purchased by me under the Stock Purchase Plan should be issued in the
name(s) of:
                                                                                                                                         



6.
The Company shall assess tax and social insurance liability and requirements in
connection with my participation in the Stock Purchase Plan, including, without
limitation, tax liability associated with the subscription, purchase, or sale of
shares acquired under the Stock Purchase Plan (the “Tax Liability”). These
requirements may change from time to time as laws or interpretations change.
Regardless of the Company’s actions in this regard, I hereby acknowledge and
agree that the Tax Liability shall be my responsibility and liability.





--------------------------------------------------------------------------------




7.
I agree as a condition of my participation in the Stock Purchase Plan to make
arrangements satisfactory to the Company to enable it to satisfy all
withholding, payment and/or collection requirements associated with the
satisfaction of the Tax Liability, including authorizing the Company to: (i)
withhold all applicable amounts from my wages or other cash compensation due to
me, in accordance with any requirements under the laws, rules, and regulations
of the country of which I am a resident (“Local Law”), and (ii) act as my agent
to sell sufficient shares for the proceeds to settle such requirements.
Furthermore, I agree to pay the Company any amount the Company may be required
to withhold, collect or pay as a result of my participation in the Stock
Purchase Plan or that cannot be satisfied by deduction from the my wages or
other cash compensation paid to me by the Company or sale of the shares acquired
under the Stock Purchase Plan. I acknowledge that I may not participate in the
Stock Purchase Plan or exercise any purchase right to receive shares under the
Stock Purchase Plan unless the tax withholding, payment and/or collection
obligations of the Company are satisfied.

8.
I understand that the Company may hold certain personal information about me,
including but not limited to my name, home address and telephone number, date of
birth, social security number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all rights to purchase or any other entitlement to shares awarded, canceled,
purchased or outstanding in my favor, for the purpose of implementing,
administering or managing the Stock Purchase Plan (the “Data”). I further
understand that Data may be transferred to any third parties assisting the
Company in the administration of the Stock Purchase Plan. I understand that
these recipients may be located within or outside my country of residence, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than my country of residence. I authorize the Company or the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering or managing my
participation in the Stock Purchase Plan, including any requisite transfer of
the Data as may be required for the administration of the Stock Purchase Plan
and/or the subsequent holding of shares on my behalf to a broker or other third
party to deposit any shares acquired pursuant to the Stock Purchase Plan. I
understand that the Data will be held only as long as necessary to implement,
administer or manage my participation in the Stock Purchase Plan. I understand
that I may, at any time, review the Data, require any necessary amendments to
Data or withdraw the consents herein in writing by contacting the Company. I
understand that withdrawing my consent may affect my ability to participate in
the Stock Purchase Plan.

9.
By signing this Subscription Agreement and participating in the Stock Purchase
Plan, I agree and acknowledge that: (a) the Stock Purchase Plan is discretionary
in nature and the Company can amend, cancel, or terminate the Stock Purchase
Plan at any time; (b) participation in the Stock Purchase Plan is voluntary and
occasional, and does not create any contractual or other future rights to
purchase shares, or benefits in lieu of such rights; (c) my right to purchase
shares under the Stock Purchase Plan ceases upon my termination of employment
for any reason except as may otherwise be explicitly provided in this
Subscription Agreement and the Stock Purchase Plan; (d) my right to participate
in the Stock Purchase Plan and to purchase shares under the Stock Purchase Plan,
if any, will cease as of the date that I am no longer actively performing
services following the provision of a notification of termination or resignation
from employment or services, regardless of any reasonable notice period mandated
under local law, without reference to any other agreement, written or oral,
express or implied, including my contract of employment; (e) my participation in
the Stock Purchase Plan is voluntary; (f) my right to purchase shares under the
Stock Purchase Plan is an extraordinary item of compensation, which is outside
the scope of my employment agreement, if any; (g) my right to purchase shares
under the Stock Purchase Plan is not part of normal or expected compensation or
salary for any purpose, including, but not limited





--------------------------------------------------------------------------------




to, calculating any termination, severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits,
or similar payments; (h) the future value of the shares purchased under the
Stock Purchase Plan is unknown and cannot be predicted with certainty, and the
Company makes no express or implied promise about the financial gain or loss to
be achieved through participation in the Stock Purchase Plan; (i) the right to
participate in the Stock Purchase Plan has been granted to me in my status as an
employee of my employer and can in no event be understood or interpreted to mean
that an entity other than my employer has an employment relationship with me;
(j) no claim or entitlement to compensation or damages arises from the
diminution in value of the right to purchase shares under the Stock Purchase
Plan, or shares purchased under the Stock Purchase Plan, and if I     did
acquire any such rights, I am deemed to have irrevocably released the Company
and/or my employer subsidiary from any such claim or entitlement that may arise
by participating in the Stock Purchase Plan; and (k) neither the Stock Purchase
Plan nor this Subscription Agreement shall obligate my employer to employ me for
any particular length of time nor confer any right with respect to continuing my
status as an employee.
10.
I agree and acknowledge that I shall bear any and all risk associated with the
exchange or fluctuation of currency associated with my participation under the
Stock Purchase Plan, including without limitation the purchase of shares of
Common Stock or sale of such shares (the “Currency Exchange Risk”). I waive and
release the Company from any potential claims arising out of the Currency
Exchange Risk.

11.
I hereby agree to be bound by the terms of the Stock Purchase Plan. The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Stock Purchase Plan. I further agree to be bound by any
policies relating to the plan, including but not limited to the ESPP Share
Transfer Blocking Policy, which provides as of the date hereof that shares
acquired pursuant to the Stock Purchase Plan may not be transferred from my
E*TRADE employee stock plan account, other than to another broker or third party
where the shares are to be gifted to another individual or to charity.



12.
I understand that the exercise of a purchase right to receive shares under the
Stock Purchase Plan and the issuance, transfer, assignment, sale, or other
dealings of such shares shall be subject to compliance by the Company and me
with all applicable requirements of Local Law. Furthermore, I agree that I will
not acquire shares of Common Stock pursuant to the Stock Purchase Plan except in
compliance with all requirements of Local Law.

13.
I have received a copy of the Stock Purchase Plan and a prospectus describing
the Stock Purchase Plan and I represent that I am familiar with the terms and
provisions thereof. I represent and acknowledge that I have reviewed the Stock
Purchase Plan and this Subscription Agreement in their entirety, have had an
opportunity to obtain the advice of counsel prior to executing this Subscription
Agreement, and fully understand all provisions of the Stock Purchase Plan and
this Subscription Agreement. I agree to be bound by all of the terms and
provisions of the Stock Purchase Plan and this Subscription Agreement. I agree
to accept as binding, conclusive, and final all decisions and interpretations of
the Board upon any questions arising under the Stock Purchase Plan or this
Subscription Agreement.



14.
In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments due me under the Stock Purchase Plan:





NAME: (Please print)                                         




--------------------------------------------------------------------------------




(First)            (Middle)        (Last)




                                                    
Relationship
                                                    
(Address)


NAME: (Please print)                                         
(First)            (Middle)        (Last)


                                                    
Relationship
                                                    
(Address)


15.
For the purpose of maintaining the Company’s obligations in respect of the Stock
Purchase Plan, residential address and Tax File Number are as follows:



Tax File Number**:                                    


Employee's Address:**** 
It is not compulsory to provide your TFN, and it is not an offence if you
decline to provide your TFN.

***    It is the participant's responsibility to notify the Company's stock
administrator in the event of a change of address.
*                                


                                            


                                            


I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.


Dated:                                                     
Signature of Employee




--------------------------------------------------------------------------------






AUTODESK, INC.
EMPLOYEE QUALIFIED STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT FOR
CHINA - LOCAL NATIONALS
(See below for Locally Hired Foreigners Subscription Agreement)




_____ Original Application                Date:                         
_____ Change in Payroll Deduction / Approved Contribution Rate
_____ Change of Beneficiary(ies)
_____ Withdrawal






1.
I, __________________________________ hereby elect to participate in the
Autodesk, Inc. (collectively, with its subsidiaries and affiliates, the
“Company”) International Employee Stock Purchase Plan (the "Stock Purchase
Plan"), a sub-plan of the Company’s 1998 Employee Qualified Stock Purchase Plan,
and subscribe to purchase shares of the Company's Common Stock, without par
value, in accordance with this Subscription Agreement and the Stock Purchase
Plan.



2.
I hereby authorize payroll deductions from each paycheck in the amount of _____%
(maximum 15%) of my Compensation on each payday during the Offering Period in
accordance with the Stock Purchase Plan. Such deductions are to continue for
succeeding Offering Periods until I give written instructions for a change in or
termination of such deductions.



3.
I understand that any payroll deductions or approved contributions through other
means shall be accumulated for the purchase of shares of Common Stock, without
par value, at the applicable purchase price determined in accordance with the
Stock Purchase Plan. I further understand that, except as otherwise set forth in
the Stock Purchase Plan, shares will be purchased for me automatically on each
Exercise Date of the offering period unless I otherwise withdraw from the Stock
Purchase Plan by giving written notice to the Company for such purpose.



4.
I understand that my participation in the Stock Purchase Plan is in all respects
subject to its terms. Any interpretation of this Subscription Agreement shall be
made in accordance with the Stock Purchase Plan. In the event there is any
contradiction between the provisions of this Subscription Agreement and the
Stock Purchase Plan, the provisions of this Subscription Agreement shall
prevail. All capitalized terms used in this Subscription Agreement that are not
defined herein have the meanings defined in the Stock Purchase Plan. I
understand that I may withdraw from the Stock Purchase Plan and have payroll
deductions or other approved contributions refunded (without interest) on the
next payroll date following notice of withdrawal at any time during the Offering
Period.



5.
Shares purchased by me under the Stock Purchase Plan should be issued in the
name(s) of:



6.
The Company shall assess tax and social insurance liability and requirements in
connection with my participation in the Stock Purchase Plan, including, without
limitation, tax liability associated with the subscription, purchase, or sale of
shares acquired under the Stock Purchase Plan (the “Tax Liability”). These
requirements may change from time to time as laws or interpretations change.





--------------------------------------------------------------------------------




Regardless of the Company’s actions in this regard, I hereby acknowledge and
agree that the Tax Liability shall be my responsibility and liability.
7.
I agree as a condition of my participation in the Stock Purchase Plan to make
arrangements satisfactory to the Company to enable it to satisfy all
withholding, payment and/or collection requirements associated with the
satisfaction of the Tax Liability, including authorizing the Company to: (i)
withhold all applicable amounts from my wages or other cash compensation due to
me, in accordance with any requirements under the local laws, rules, and
regulations of the country of which I am a resident, and (ii) act as my agent to
sell sufficient shares for the proceeds to settle such requirements.
Furthermore, I agree to pay the Company any amount the Company may be required
to withhold, collect or pay as a result of my participation in the Stock
Purchase Plan or that cannot be satisfied by deduction from the my wages or
other cash compensation paid to me by the Company or sale of the shares acquired
under the Stock Purchase Plan. I acknowledge that I may not participate in the
Stock Purchase Plan unless the tax withholding, payment and/or collection
obligations of the Company are satisfied.

8.
I understand and agree that the Shares that I purchase under the Stock Purchase
Plan will be subject to the same-day-sale process. Under the same-day-sale
process, the Company will transfer the Shares that I purchase on the Exercise
Date to a designated brokerage firm. The brokerage firm, on my behalf, will sell
the Shares at the current market price. From the sale proceeds, the brokerage
firm will withhold an amount equal to its fees and deliver the remainder to the
Company, which will remit such amount to the SAFE Account described in the
paragraph immediately below. As a result of the same-day-sale of the Shares, the
Shares that I purchase under the Stock Purchase Plan will not be delivered to
me. Upon the sale of the Shares, I will not have any rights as a shareholder of
the Company based on the purchase of the Shares.

 
9.
I understand and agree that the receipt of funds by me from the sale of Shares
that I purchase under the Stock Purchase Plan and the conversion of those funds
to the local currency must be approved by State Administration of Foreign
Exchange (“SAFE”). In order to comply with the SAFE regulations, the proceeds
from the sale of Shares that I have purchased under the Stock Purchase Plan must
be repatriated into China through a SAFE approved bank account set up and
monitored by the Company (“SAFE Account”). My local HR office may provide me
more details about the SAFE Account.



10.
I understand and agree that any purchase of Shares under the Stock Purchase Plan
is contingent upon the Company receiving SAFE approval of the SAFE Account. If
the SAFE approval for the SAFE Account is not received before the Exercise Date,
the Company will return to me all of the payroll deductions made during the
Offering Period.



11.
I understand that the Company may hold certain personal information about me,
including but not limited to my name, home address and telephone number, date of
birth, social security number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all rights to purchase or any other entitlement to shares awarded, canceled,
purchased or outstanding in my favor, for the purpose of implementing,
administering or managing the Stock Purchase Plan (the “Data”). I further
understand that Data may be transferred to any third parties assisting the
Company in the administration of the Stock Purchase Plan. I understand that
these recipients may be located within or outside my country of residence, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than my country of residence. I authorize the Company or the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering or





--------------------------------------------------------------------------------




managing my participation in the Stock Purchase Plan, including any requisite
transfer of the Data as may be required for the administration of the Stock
Purchase Plan and/or the subsequent holding of shares on my behalf to a broker
or other third party with whom I may elect to deposit any shares acquired
pursuant to the Stock Purchase Plan. I understand that the Data will be held
only as long as necessary to implement, administer or manage my participation in
the Stock Purchase Plan. I understand that I may, at any time, review the Data,
require any necessary amendments to Data or withdraw the consents herein in
writing by contacting the Company. I understand that withdrawing my consent may
affect my ability to participate in the Stock Purchase Plan.
12.
By signing this Subscription Agreement and participating in the Stock Purchase
Plan, I agree and acknowledge that: (a) the Stock Purchase Plan is discretionary
in nature and the Company can amend, cancel, or terminate the Stock Purchase
Plan at any time; (b) participation in the Stock Purchase Plan is voluntary and
occasional, and does not create any contractual or other future rights to
purchase shares, or benefits in lieu of such rights; (c) my right to purchase
shares under the Stock Purchase Plan ceases upon my termination of employment
for any reason except as may otherwise be explicitly provided in this
Subscription Agreement and the Stock Purchase Plan; (d) my right to participate
in the Stock Purchase Plan and to purchase shares under the Stock Purchase Plan,
if any, will cease as of the date that I am no longer actively performing
services following the provision of a notification of termination or resignation
from employment or services, regardless of any reasonable notice period mandated
under local law, without reference to any other agreement, written or oral,
express or implied, including my contract of employment; (e) my participation in
the Stock Purchase Plan is voluntary; (e) my right to purchase shares under the
Stock Purchase Plan is an extraordinary item of compensation, which is outside
the scope of my employment agreement, if any; (f) my right to purchase shares
under the Stock Purchase Plan is not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
termination, severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits, or similar
payments; (g) the future value of the shares purchased under the Stock Purchase
Plan is unknown and cannot be predicted with certainty, and the Company makes no
express or implied promise about the financial gain or loss to be achieved
through participation in the Stock Purchase Plan; (h) the right to participate
in the Stock Purchase Plan has been granted to me in my status as an employee of
my employer and can in no event be understood or interpreted to mean that an
entity other than my employer has an employment relationship with me; (i) no
claim or entitlement to compensation or damages arises from the diminution in
value of the right to purchase shares under the Stock Purchase Plan, or shares
purchased under the Stock Purchase Plan, and if I     did acquire any such
rights, I am deemed to have irrevocably released the Company and/or my employer
subsidiary from any such claim or entitlement that may arise by participating in
the Stock Purchase Plan; and (j) neither the Stock Purchase Plan nor this
Subscription Agreement shall obligate my employer to employ me for any
particular length of time nor confer any right with respect to continuing my
status as an employee.



13.
I hereby agree to be bound by the terms of the Stock Purchase Plan. The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Stock Purchase Plan. I further agree to be bound by any
policies relating to the plan, including but not limited to the ESPP Share
Transfer Blocking Policy, which provides as of the date hereof that shares
acquired pursuant to the Stock Purchase Plan may not be transferred from my
E*TRADE employee stock plan account, other than to another broker or third party
where the shares are to be gifted to another individual or to charity.





--------------------------------------------------------------------------------






14.
I understand that the exercise of a purchase right to receive shares under the
Stock Purchase Plan and the issuance, transfer, assignment, sale, or other
dealings of such shares shall be subject to compliance by the Company and me
with all applicable requirements of local Law. Furthermore, I agree that I will
not acquire shares of Common Stock pursuant to the Stock Purchase Plan except in
compliance with all requirements of local Law.



15.
I have received a copy of the Stock Purchase Plan and a prospectus describing
the Stock Purchase Plan and I represent that I am familiar with the terms and
provisions thereof. I represent and acknowledge that I have reviewed the Stock
Purchase Plan and this Subscription Agreement in their entirety, have had an
opportunity to obtain the advice of counsel prior to executing this Subscription
Agreement, and fully understand all provisions of the Stock Purchase Plan and
this Subscription Agreement. I agree to be bound by all of the terms and
provisions of the Stock Purchase Plan and this Subscription Agreement. I agree
to accept as binding, conclusive, and final all decisions and interpretations of
the Board upon any questions arising under the Stock Purchase Plan or this
Subscription Agreement.



16.
In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments due me under the Stock Purchase Plan:





NAME: (Please print)                                         
(First)            (Middle)        (Last)




                                                    
Relationship
                                                    
(Address)




NAME: (Please print)                                         
(First)            (Middle)        (Last)


                                                    
Relationship
                                                    
(Address)






Employee's Address:***    It is the participant's responsibility to notify the
Company's stock administrator in the event of a change of address.
                                


                                            


                                            




I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.






--------------------------------------------------------------------------------








Dated:                                 ____________        
Signature of Employee




 


















    




--------------------------------------------------------------------------------




AUTODESK, INC.
EMPLOYEE QUALIFIED STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT FOR
CHINA -LOCALLY HIRED FOREIGNER ONLY




_____ Original Application                Date:                         
_____ Change in Payroll Deduction / Approved Contribution Rate
_____ Change of Beneficiary(ies)
_____ Withdrawal




1.
I, __________________________________ hereby elect to participate in the
Autodesk, Inc. (collectively, with its subsidiaries and affiliates, the
“Company”) International Employee Stock Purchase Plan (the "Stock Purchase
Plan"), a sub-plan of the Company’s 1998 Employee Qualified Stock Purchase Plan,
and subscribe to purchase shares of the Company's Common Stock, without par
value, in accordance with this Subscription Agreement and the Stock Purchase
Plan.



2.
I hereby authorize payroll deductions from each paycheck in China in the amount
of _____% (maximum 15%) of my Compensation on each payday during the Offering
Period in accordance with the Stock Purchase Plan. Such deductions are to
continue for succeeding Offering Periods until I give written instructions for a
change in or termination of such deductions.



3.
I understand that any payroll deductions or approved contributions through other
means shall be accumulated and kept in an account in China designated by the
Company (“Payroll Reserve”). The Company shall purchase shares of Common Stock
based on the Payroll Reserve, without par value, at the applicable purchase
price determined in accordance with the Stock Purchase Plan. I further
understand that, except as otherwise set forth in the Stock Purchase Plan,
shares will be purchased for me automatically on each Exercise Date of the
offering period unless I otherwise withdraw from the Stock Purchase Plan by
giving written notice to the Company for such purpose.



4.
I understand that my participation in the Stock Purchase Plan is in all respects
subject to its terms. Any interpretation of this Subscription Agreement shall be
made in accordance with the Stock Purchase Plan. In the event there is any
contradiction between the provisions of this Subscription Agreement and the
Stock Purchase Plan, the provisions of this Subscription Agreement shall
prevail. All capitalized terms used in this Subscription Agreement that are not
defined herein have the meanings defined in the Stock Purchase Plan. I
understand that I may withdraw from the Stock Purchase Plan and have payroll
deductions or other approved contributions refunded (without interest) on the
next payroll date following notice of withdrawal at any time during the Offering
Period.



5.
Shares purchased by me under the Stock Purchase Plan should be issued in the
name(s) of:



6.
The Company shall assess tax and social insurance liability and requirements in
connection with my participation in the Stock Purchase Plan, including, without
limitation, tax liability associated with the subscription, purchase, or sale of
shares acquired under the Stock Purchase Plan (the “Tax Liability”). These
requirements may change from time to time as laws or interpretations change.
Regardless of the Company’s actions in this regard, I hereby acknowledge and
agree that the Tax Liability shall be my responsibility and liability.





--------------------------------------------------------------------------------




7.
I agree as a condition of my participation in the Stock Purchase Plan to make
arrangements satisfactory to the Company to enable it to satisfy all
withholding, payment and/or collection requirements associated with the
satisfaction of the Tax Liability, including authorizing the Company to: (i)
withhold all applicable amounts from my wages or other cash compensation due to
me, in accordance with any requirements under the local laws, rules, and
regulations of the country of which I am a resident, and (ii) act as my agent to
sell sufficient shares for the proceeds to settle such requirements.
Furthermore, I agree to pay the Company any amount the Company may be required
to withhold, collect or pay as a result of my participation in the Stock
Purchase Plan or that cannot be satisfied by deduction from the my wages or
other cash compensation paid to me by the Company or sale of the shares acquired
under the Stock Purchase Plan. I acknowledge that I may not participate in the
Stock Purchase Plan unless the tax withholding, payment and/or collection
obligations of the Company are satisfied.

8.
I understand and agree that the Shares that I purchase under the Stock Purchase
Plan will be subject to the same-day-sale process. Under the same-day-sale
process, the Company will transfer the Shares that I purchase on the Exercise
Date to a designated brokerage firm. The brokerage firm, on my behalf, will sell
the Shares at the current market price. From the sale proceeds, the brokerage
firm will withhold an amount equal to its fees and deliver the remainder to the
Company. The Company shall split up such amount into contribution amount, which
shall be equal to the Payroll Reserve and shall be paid to me by refunding the
corresponding Payroll Reserve in China, and if any, the gain, which shall be the
balance between such amount and Payroll Reserve and shall be paid to my
designated account in the United States. As a result of the same-day-sale of the
Shares, the Shares that I purchase under the Stock Purchase Plan will not be
delivered to me. Upon the sale of the Shares, I will not have any rights as a
shareholder of the Company based on the purchase of the Shares.



9.
I understand that the Company may hold certain personal information about me,
including but not limited to my name, home address and telephone number, date of
birth, social security number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all rights to purchase or any other entitlement to shares awarded, canceled,
purchased or outstanding in my favor, for the purpose of implementing,
administering or managing the Stock Purchase Plan (the “Data”). I further
understand that Data may be transferred to any third parties assisting the
Company in the administration of the Stock Purchase Plan. I understand that
these recipients may be located within or outside my country of residence, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than my country of residence. I authorize the Company or the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering or managing my
participation in the Stock Purchase Plan, including any requisite transfer of
the Data as may be required for the administration of the Stock Purchase Plan
and/or the subsequent holding of shares on my behalf to a broker or other third
party with whom I may elect to deposit any shares acquired pursuant to the Stock
Purchase Plan. I understand that the Data will be held only as long as necessary
to implement, administer or manage my participation in the Stock Purchase Plan.
I understand that I may, at any time, review the Data, require any necessary
amendments to Data or withdraw the consents herein in writing by contacting the
Company. I understand that withdrawing my consent may affect my ability to
participate in the Stock Purchase Plan.

10.
By signing this Subscription Agreement and participating in the Stock Purchase
Plan, I agree and acknowledge that: (a) the Stock Purchase Plan is discretionary
in nature and the Company can amend, cancel, or terminate the Stock Purchase
Plan at any time; (b) participation in the Stock Purchase Plan is voluntary and
occasional, and does not create any contractual or other future rights to
purchase





--------------------------------------------------------------------------------




shares, or benefits in lieu of such rights; (c) my right to purchase shares
under the Stock Purchase Plan ceases upon my termination of employment for any
reason except as may otherwise be explicitly provided in this Subscription
Agreement and the Stock Purchase Plan; (d) my right to participate in the Stock
Purchase Plan and to purchase shares under the Stock Purchase Plan, if any, will
cease as of the date that I am no longer actively performing services following
the provision of a notification of termination or resignation from employment or
services, regardless of any reasonable notice period mandated under local law,
without reference to any other agreement, written or oral, express or implied,
including my contract of employment; (e) my participation in the Stock Purchase
Plan is voluntary; (e) my right to purchase shares under the Stock Purchase Plan
is an extraordinary item of compensation, which is outside the scope of my
employment agreement, if any; (f) my right to purchase shares under the Stock
Purchase Plan is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits, or similar payments; (g) the future value of the
shares purchased under the Stock Purchase Plan is unknown and cannot be
predicted with certainty, and the Company makes no express or implied promise
about the financial gain or loss to be achieved through participation in the
Stock Purchase Plan; (h) the right to participate in the Stock Purchase Plan has
been granted to me in my status as an employee of my employer and can in no
event be understood or interpreted to mean that an entity other than my employer
has an employment relationship with me; (i) no claim or entitlement to
compensation or damages arises from the diminution in value of the right to
purchase shares under the Stock Purchase Plan, or shares purchased under the
Stock Purchase Plan, and if I did acquire any such rights, I am deemed to have
irrevocably released the Company and/or my employer subsidiary from any such
claim or entitlement that may arise by participating in the Stock Purchase Plan;
and (j) neither the Stock Purchase Plan nor this Subscription Agreement shall
obligate my employer to employ me for any particular length of time nor confer
any right with respect to continuing my status as an employee.


11.
I hereby agree to be bound by the terms of the Stock Purchase Plan. The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Stock Purchase Plan.



12.
I understand that the exercise of a purchase right to receive shares under the
Stock Purchase Plan and the issuance, transfer, assignment, sale, or other
dealings of such shares shall be subject to compliance by the Company and me
with all applicable requirements of local Law. Furthermore, I agree that I will
not acquire shares of Common Stock pursuant to the Stock Purchase Plan except in
compliance with all requirements of local Law.



13.
I have received a copy of the Stock Purchase Plan and a prospectus describing
the Stock Purchase Plan and I represent that I am familiar with the terms and
provisions thereof. I represent and acknowledge that I have reviewed the Stock
Purchase Plan and this Subscription Agreement in their entirety, have had an
opportunity to obtain the advice of counsel prior to executing this Subscription
Agreement, and fully understand all provisions of the Stock Purchase Plan and
this Subscription Agreement. I agree to be bound by all of the terms and
provisions of the Stock Purchase Plan and this Subscription Agreement. I agree
to accept as binding, conclusive, and final all decisions and interpretations of
the Board upon any questions arising under the Stock Purchase Plan or this
Subscription Agreement.



14.
In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments due me under the Stock Purchase Plan:





--------------------------------------------------------------------------------








NAME: (Please print)                                         
(First)            (Middle)        (Last)




                                                    
Relationship
                                                    
(Address)




NAME: (Please print)                                         
(First)            (Middle)        (Last)


                                                    
Relationship
                                                    
(Address)




Employee's Address:***    It is the participant's responsibility to notify the
Company's stock administrator in the event of a change of address.
                                


                                            


                                            




I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.






Dated:                                             
Signature of Employee






--------------------------------------------------------------------------------






 


AUTODESK, INC.
EMPLOYEE QUALIFIED STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT
(INTERNATIONAL)




_____ Original Application                Date:                         
_____ Change in Payroll Deduction/Approved Contribution Rate
_____ Change of Beneficiary(ies)
_____ Withdrawal




1.
I, __________________________________ hereby elect to participate in the
Autodesk, Inc. (collectively, with its subsidiaries and affiliates, the
“Company”) International Employee Stock Purchase Plan (the "Stock Purchase
Plan"), a sub-plan of the Company’s 1998 Employee Qualified Stock Purchase Plan,
and subscribe to purchase shares of the Company's Common Stock, without par
value, in accordance with this Subscription Agreement and the Stock Purchase
Plan.



2.
I hereby authorize payroll deductions from each paycheck in the amount of _____%
(maximum 15%) of my Compensation on each payday during the Offering Period in
accordance with the Stock Purchase Plan. Such deductions are to continue for
succeeding Offering Periods until I give written instructions for a change in or
termination of such deductions.

    
3.
I understand that any payroll deductions or approved contributions through other
means shall be accumulated for the purchase of shares of Common Stock, without
par value, at the applicable purchase price determined in accordance with the
Stock Purchase Plan. I further understand that, except as otherwise set forth in
the Stock Purchase Plan, shares will be purchased for me automatically on each
Exercise Date of the offering period unless I otherwise withdraw from the Stock
Purchase Plan by giving written notice to the Company for such purpose.



4.
I understand that my participation in the Stock Purchase Plan is in all respects
subject to its terms. Any interpretation of this Subscription Agreement shall be
made in accordance with the Stock Purchase Plan. In the event there is any
contradiction between the provisions of this Subscription Agreement and the
Stock Purchase Plan, the provisions of this Subscription Agreement shall
prevail. All capitalized terms used in this Subscription Agreement that are not
defined herein have the meanings defined in the Stock Purchase Plan. I
understand that I may withdraw from the Stock Purchase Plan and have payroll
deductions or other approved contributions refunded (without interest) on the
next payroll date following notice of withdrawal at any time during the Offering
Period.

5.
Shares purchased by me under the Stock Purchase Plan should be issued in the
name(s) of:
                                                                                                                                               



6.
The Company shall assess tax and social insurance liability and requirements in
connection with my participation in the Stock Purchase Plan, including, without
limitation, tax liability associated with the subscription, purchase, or sale of
shares acquired under the Stock Purchase Plan (the “Tax Liability”). These
requirements may change from time to time as laws or interpretations change.
Regardless of the Company’s actions in this regard, I hereby acknowledge and
agree that the Tax Liability shall be my responsibility and liability.





--------------------------------------------------------------------------------




7.
I agree as a condition of my participation in the Stock Purchase Plan to make
arrangements satisfactory to the Company to enable it to satisfy all
withholding, payment and/or collection requirements associated with the
satisfaction of the Tax Liability, including authorizing the Company to: (i)
withhold all applicable amounts from my wages or other cash compensation due to
me, in accordance with any requirements under the laws, rules, and regulations
of the country of which I am a resident (“Local Law”), and (ii) act as my agent
to sell sufficient shares for the proceeds to settle such requirements.
Furthermore, I agree to pay the Company any amount the Company may be required
to withhold, collect or pay as a result of my participation in the Stock
Purchase Plan or that cannot be satisfied by deduction from the my wages or
other cash compensation paid to me by the Company or sale of the shares acquired
under the Stock Purchase Plan. I acknowledge that I may not participate in the
Stock Purchase Plan or exercise any purchase right to receive shares under the
Stock Purchase Plan unless the tax withholding, payment and/or collection
obligations of the Company are satisfied.

8.
I understand that the Company may hold certain personal information about me,
including but not limited to my name, home address and telephone number, date of
birth, social security number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all rights to purchase or any other entitlement to shares awarded, canceled,
purchased or outstanding in my favor, for the purpose of implementing,
administering or managing the Stock Purchase Plan (the “Data”). I further
understand that Data may be transferred to any third parties assisting the
Company in the administration of the Stock Purchase Plan. I understand that
these recipients may be located within or outside my country of residence, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than my country of residence. I authorize the Company or the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering or managing my
participation in the Stock Purchase Plan, including any requisite transfer of
the Data as may be required for the administration of the Stock Purchase Plan
and/or the subsequent holding of shares on my behalf to a broker or other third
party to deposit any shares acquired pursuant to the Stock Purchase Plan. I
understand that the Data will be held only as long as necessary to implement,
administer or manage my participation in the Stock Purchase Plan. I understand
that I may, at any time, review the Data, require any necessary amendments to
Data or withdraw the consents herein in writing by contacting the Company. I
understand that withdrawing my consent may affect my ability to participate in
the Stock Purchase Plan.

9.
By signing this Subscription Agreement and participating in the Stock Purchase
Plan, I agree and acknowledge that: (a) the Stock Purchase Plan is discretionary
in nature and the Company can amend, cancel, or terminate the Stock Purchase
Plan at any time; (b) participation in the Stock Purchase Plan is voluntary and
occasional, and does not create any contractual or other future rights to
purchase shares, or benefits in lieu of such rights; (c) my right to purchase
shares under the Stock Purchase Plan ceases upon my termination of employment
for any reason except as may otherwise be explicitly provided in this
Subscription Agreement and the Stock Purchase Plan; (d) my right to participate
in the Stock Purchase Plan and to purchase shares under the Stock Purchase Plan,
if any, will cease as of the date that I am no longer actively performing
services following the provision of a notification of termination or resignation
from employment or services, regardless of any reasonable notice period mandated
under local law, without reference to any other agreement, written or oral,
express or implied, including my contract of employment; (e) my participation in
the Stock Purchase Plan is voluntary; (f) my right to purchase shares under the
Stock Purchase Plan is an extraordinary item of compensation, which is outside
the scope of my employment agreement, if any; (g) my right to purchase shares
under the Stock Purchase Plan is not part of normal or expected compensation or
salary for any purpose, including, but not limited





--------------------------------------------------------------------------------




to, calculating any termination, severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits,
or similar payments; (h) the future value of the shares purchased under the
Stock Purchase Plan is unknown and cannot be predicted with certainty, and the
Company makes no express or implied promise about the financial gain or loss to
be achieved through participation in the Stock Purchase Plan; (i) the right to
participate in the Stock Purchase Plan has been granted to me in my status as an
employee of my employer and can in no event be understood or interpreted to mean
that an entity other than my employer has an employment relationship with me;
(j) no claim or entitlement to compensation or damages arises from the
diminution in value of the right to purchase shares under the Stock Purchase
Plan, or shares purchased under the Stock Purchase Plan, and if I     did
acquire any such rights, I am deemed to have irrevocably released the Company
and/or my employer subsidiary from any such claim or entitlement that may arise
by participating in the Stock Purchase Plan; and (k) neither the Stock Purchase
Plan nor this Subscription Agreement shall obligate my employer to employ me for
any particular length of time nor confer any right with respect to continuing my
status as an employee.
10.
I agree and acknowledge that I shall bear any and all risk associated with the
exchange or fluctuation of currency associated with my participation under the
Stock Purchase Plan, including without limitation the purchase of shares of
Common Stock or sale of such shares (the “Currency Exchange Risk”). I waive and
release the Company from any potential claims arising out of the Currency
Exchange Risk.

11.
I hereby agree to be bound by the terms of the Stock Purchase Plan. The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Stock Purchase Plan. I further agree to be bound by any
policies relating to the plan, including but not limited to the ESPP Share
Transfer Blocking Policy, which provides as of the date hereof that shares
acquired pursuant to the Stock Purchase Plan may not be transferred from my
E*TRADE employee stock plan account, other than to another broker or third party
where the shares are to be gifted to another individual or to charity.



12.
I understand that the exercise of a purchase right to receive shares under the
Stock Purchase Plan and the issuance, transfer, assignment, sale, or other
dealings of such shares shall be subject to compliance by the Company and me
with all applicable requirements of Local Law. Furthermore, I agree that I will
not acquire shares of Common Stock pursuant to the Stock Purchase Plan except in
compliance with all requirements of Local Law.

13.
I have received a copy of the Stock Purchase Plan and a prospectus describing
the Stock Purchase Plan and I represent that I am familiar with the terms and
provisions thereof. I represent and acknowledge that I have reviewed the Stock
Purchase Plan and this Subscription Agreement in their entirety, have had an
opportunity to obtain the advice of counsel prior to executing this Subscription
Agreement, and fully understand all provisions of the Stock Purchase Plan and
this Subscription Agreement. I agree to be bound by all of the terms and
provisions of the Stock Purchase Plan and this Subscription Agreement. I agree
to accept as binding, conclusive, and final all decisions and interpretations of
the Board upon any questions arising under the Stock Purchase Plan or this
Subscription Agreement.



14.
In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments due me under the Stock Purchase Plan:





NAME: (Please print)                                         




--------------------------------------------------------------------------------




(First)            (Middle)        (Last)




                                                    
Relationship
                                                    
(Address)




NAME: (Please print)                                         
(First)            (Middle)        (Last)


                                                    
Relationship
                                                    
(Address)




Employee's Address:****    It is the participant's responsibility to notify the
Company's stock administrator in the event of a change of address.
                                


                                            


                                            




I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.


Dated:                                                     
Signature of Employee




--------------------------------------------------------------------------------




AUTODESK, INC.
1998 EMPLOYEE QUALIFIED STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT
ISRAEL




Original Application     Date: ____________
Change in Payroll Deduction Rate
Change of Beneficiary(ies)
Withdrawal


1.
hereby elects to participate in the Autodesk, Inc. 1998 Employee Qualified Stock
Purchase Plan, as amended and restated (the “Stock Purchase Plan”) and
subscribes to purchase shares of the Company’s Common Stock, without par value,
in accordance with this Subscription Agreement and the Stock Purchase Plan.

2.
I hereby authorize payroll deductions from each paycheck in the amount of %
(maximum 15%) of my Compensation on each payday during the Offering Period in
accordance with the Stock Purchase Plan. Such deductions are to continue for
succeeding Offering Periods until I give written instructions for a change in or
termination of such deductions.

3.
I understand that said payroll deductions shall be accumulated for the purchase
of shares of Common Stock, without par value, at the applicable purchase price
determined in accordance with the Stock Purchase Plan. I further understand
that, except as otherwise set forth in the Stock Purchase Plan, shares will be
purchased for me automatically on each Exercise Date of the offering period
unless I otherwise withdraw from the Stock Purchase Plan by giving written
notice to the Company for such purpose.

4.
I have received a copy of the complete Stock Purchase Plan. I understand that my
participation in the Stock Purchase Plan is in all respects subject to the terms
of the Stock Purchase Plan. I have been provided with a prospectus describing
the Stock Purchase Plan. I understand that I may withdraw from the Stock
Purchase Plan and have payroll deductions refunded (without interest) on the
next payroll date following notice of withdrawal at any time during the Offering
Period.

5.
Shares purchased for me under the Stock Purchase Plan should be issued in the
name(s) of: ____________________________________________________________

6.
I understand that if I dispose of any shares received by me pursuant to the
Stock Purchase Plan within 2 years after the Offering Date (the first day of the
offering period during which I purchased such shares) or within one year after
the date on which such shares were transferred to me, I will be treated for
federal income tax purposes as having received ordinary income at the time of
such disposition in an amount equal to the excess of the fair market value of
the shares at the time such shares were transferred to me over the price which I
paid for the shares, and that I may be required to provide income tax
withholding on that amount. I hereby agree to notify the Company in writing
within 30 days after the date of any such disposition. However, if I dispose of
such shares at any time after the expiration of the two-year and one-year
holding periods, I understand that I





--------------------------------------------------------------------------------




will be treated for federal income tax purposes as having received income only
at the time of such disposition, and that such income will be treated as
ordinary income only to the extent of an amount equal to the lesser of (1) the
excess of the fair market value of the shares at the time of such disposition
over the purchase price which I paid for the shares under the option, or (2) the
excess of the fair market value of the shares over the option price, measured as
if the option had been exercised on the Offering Date. The remainder of the gain
or loss, if any, recognized on such disposition will be treated as capital gain
or loss. The federal income tax treatment of ordinary income and capital gain
and loss is described in the Company’s prospectus relating to the Stock Purchase
Plan.
7.
I hereby agree to be bound by the terms of the Stock Purchase Plan. The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Stock Purchase Plan. I further agree to be bound by any
policies relating to the plan, including but not limited to the ESPP Share
Transfer Blocking Policy, which provides as of the date hereof that shares
acquired pursuant to the Stock Purchase Plan may not be transferred from my
E*TRADE employee stock plan account, other than to another broker or third party
where the shares are to be gifted to another individual or to charity.

8.
In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments due me under the Stock Purchase Plan:



NAME: (Please print) _______________________________________________________
             (First)         (Middle)              (Last)
        ________________________________________
Relationship     
________________________________________
(Address)




NAME: (Please print)
__________________________________________________________
(First)         (Middle)             (Last)


___________________________         
Relationship
                        ________________________________________
(Address)


Employee’s Address:** It is the participant’s responsibility to notify the
Company’s stock administrator in the event of a change of address.
    _____________________________________
                _____________________________________
_____________________________________


I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.


Dated: _____________________        ___________________________________
                        Signature of Employee




--------------------------------------------------------------------------------




AUTODESK, INC.
EMPLOYEE QUALIFIED STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT
(NO PAYROLL DEDUCTIONS)




_____ Original Application                Date:                         
_____ Change in Payroll Deduction/Approved Contribution Rate
_____ Change of Beneficiary(ies)
_____ Withdrawal




1.
I, __________________________________ hereby elect to participate in the
Autodesk, Inc. (collectively, with its subsidiaries and affiliates, the
“Company”) International Employee Stock Purchase Plan (the "Stock Purchase
Plan"), a sub-plan of the Company’s 1998 Employee Qualified Stock Purchase Plan,
and subscribe to purchase shares of the Company's Common Stock, without par
value, in accordance with this Subscription Agreement and the Stock Purchase
Plan.



2.
I hereby make a direct cash/check contribution in the amount of _______. I will
provide these funds with the submission of this Subscription Agreement. I will
continue to contribute at this rate for succeeding Offering Periods until I give
written instructions for a change in or termination of such contributions. I
understand that my contribution rate may not exceed the limit set forth in the
Stock Purchase Plan or otherwise communicated to me by the Company.



3.
I understand that any payroll deductions or approved contributions through other
means shall be accumulated for the purchase of shares of Common Stock, without
par value, at the applicable purchase price determined in accordance with the
Stock Purchase Plan. I further understand that, except as otherwise set forth in
the Stock Purchase Plan, shares will be purchased for me automatically on each
Exercise Date of the offering period unless I otherwise withdraw from the Stock
Purchase Plan by giving written notice to the Company for such purpose.



4.
I understand that my participation in the Stock Purchase Plan is in all respects
subject to its terms. Any interpretation of this Subscription Agreement shall be
made in accordance with the Stock Purchase Plan. In the event there is any
contradiction between the provisions of this Subscription Agreement and the
Stock Purchase Plan, the provisions of this Subscription Agreement shall
prevail. All capitalized terms used in this Subscription Agreement that are not
defined herein have the meanings defined in the Stock Purchase Plan. I
understand that I may withdraw from the Stock Purchase Plan and have payroll
deductions or other approved contributions refunded (without interest) on the
next payroll date following notice of withdrawal at any time during the Offering
Period.

5.
Shares purchased by me under the Stock Purchase Plan should be issued in the
name(s) of:
                                                                                                                                               



6.
The Company shall assess tax and social insurance liability and requirements in
connection with my participation in the Stock Purchase Plan, including, without
limitation, tax liability associated with the subscription, purchase, or sale of
shares acquired under the Stock Purchase Plan (the “Tax Liability”). These
requirements may change from time to time as laws or interpretations change.
Regardless of the Company’s actions in this regard, I hereby acknowledge and
agree that the Tax Liability shall be my responsibility and liability.

7.
I agree as a condition of my participation in the Stock Purchase Plan to make
arrangements





--------------------------------------------------------------------------------




satisfactory to the Company to enable it to satisfy all withholding, payment
and/or collection requirements associated with the satisfaction of the Tax
Liability, including authorizing the Company to: (i) withhold all applicable
amounts from my wages or other cash compensation due to me, in accordance with
any requirements under the laws, rules, and regulations of the country of which
I am a resident (“Local Law”), and (ii) act as my agent to sell sufficient
shares for the proceeds to settle such requirements. Furthermore, I agree to pay
the Company any amount the Company may be required to withhold, collect or pay
as a result of my participation in the Stock Purchase Plan or that cannot be
satisfied by deduction from the my wages or other cash compensation paid to me
by the Company or sale of the shares acquired under the Stock Purchase Plan. I
acknowledge that I may not participate in the Stock Purchase Plan or exercise
any purchase right to receive shares under the Stock Purchase Plan unless the
tax withholding, payment and/or collection obligations of the Company are
satisfied.
8.
I understand that the Company may hold certain personal information about me,
including but not limited to my name, home address and telephone number, date of
birth, social security number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all rights to purchase or any other entitlement to shares awarded, canceled,
purchased or outstanding in my favor, for the purpose of implementing,
administering or managing the Stock Purchase Plan (the “Data”). I further
understand that Data may be transferred to any third parties assisting the
Company in the administration of the Stock Purchase Plan. I understand that
these recipients may be located within or outside my country of residence, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than my country of residence. I authorize the Company or the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering or managing my
participation in the Stock Purchase Plan, including any requisite transfer of
the Data as may be required for the administration of the Stock Purchase Plan
and/or the subsequent holding of shares on my behalf to a broker or other third
party to deposit any shares acquired pursuant to the Stock Purchase Plan. I
understand that the Data will be held only as long as necessary to implement,
administer or manage my participation in the Stock Purchase Plan. I understand
that I may, at any time, review the Data, require any necessary amendments to
Data or withdraw the consents herein in writing by contacting the Company. I
understand that withdrawing my consent may affect my ability to participate in
the Stock Purchase Plan.

9.
By signing this Subscription Agreement and participating in the Stock Purchase
Plan, I agree and acknowledge that: (a) the Stock Purchase Plan is discretionary
in nature and the Company can amend, cancel, or terminate the Stock Purchase
Plan at any time; (b) participation in the Stock Purchase Plan is voluntary and
occasional, and does not create any contractual or other future rights to
purchase shares, or benefits in lieu of such rights; (c) my right to purchase
shares under the Stock Purchase Plan ceases upon my termination of employment
for any reason except as may otherwise be explicitly provided in this
Subscription Agreement and the Stock Purchase Plan; (d) my right to participate
in the Stock Purchase Plan and to purchase shares under the Stock Purchase Plan,
if any, will cease as of the date that I am no longer actively performing
services following the provision of a notification of termination or resignation
from employment or services, regardless of any reasonable notice period mandated
under local law, without reference to any other agreement, written or oral,
express or implied, including my contract of employment; (e) my participation in
the Stock Purchase Plan is voluntary; (f) my right to purchase shares under the
Stock Purchase Plan is an extraordinary item of compensation, which is outside
the scope of my employment agreement, if any; (g) my right to purchase shares
under the Stock Purchase Plan is not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
termination, severance, resignation, redundancy, end of service payments,





--------------------------------------------------------------------------------




bonuses, long-service awards, pension or retirement benefits, or similar
payments; (h) the future value of the shares purchased under the Stock Purchase
Plan is unknown and cannot be predicted with certainty, and the Company makes no
express or implied promise about the financial gain or loss to be achieved
through participation in the Stock Purchase Plan; (i) the right to participate
in the Stock Purchase Plan has been granted to me in my status as an employee of
my employer and can in no event be understood or interpreted to mean that an
entity other than my employer has an employment relationship with me; (j) no
claim or entitlement to compensation or damages arises from the diminution in
value of the right to purchase shares under the Stock Purchase Plan, or shares
purchased under the Stock Purchase Plan, and if I     did acquire any such
rights, I am deemed to have irrevocably released the Company and/or my employer
subsidiary from any such claim or entitlement that may arise by participating in
the Stock Purchase Plan; and (k) neither the Stock Purchase Plan nor this
Subscription Agreement shall obligate my employer to employ me for any
particular length of time nor confer any right with respect to continuing my
status as an employee.
10.
I agree and acknowledge that I shall bear any and all risk associated with the
exchange or fluctuation of currency associated with my participation under the
Stock Purchase Plan, including without limitation the purchase of shares of
Common Stock or sale of such shares (the “Currency Exchange Risk”). I waive and
release the Company from any potential claims arising out of the Currency
Exchange Risk.



11.
I hereby agree to be bound by the terms of the Stock Purchase Plan. The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Stock Purchase Plan. I further agree to be bound by any
policies relating to the plan, including but not limited to the ESPP Share
Transfer Blocking Policy, which provides as of the date hereof that shares
acquired pursuant to the Stock Purchase Plan may not be transferred from my
E*TRADE employee stock plan account, other than to another broker or third party
where the shares are to be gifted to another individual or to charity.



12.
I understand that the exercise of a purchase right to receive shares under the
Stock Purchase Plan and the issuance, transfer, assignment, sale, or other
dealings of such shares shall be subject to compliance by the Company and me
with all applicable requirements of Local Law. Furthermore, I agree that I will
not acquire shares of Common Stock pursuant to the Stock Purchase Plan except in
compliance with all requirements of Local Law.

13.
I have received a copy of the Stock Purchase Plan and a prospectus describing
the Stock Purchase Plan and I represent that I am familiar with the terms and
provisions thereof. I represent and acknowledge that I have reviewed the Stock
Purchase Plan and this Subscription Agreement in their entirety, have had an
opportunity to obtain the advice of counsel prior to executing this Subscription
Agreement, and fully understand all provisions of the Stock Purchase Plan and
this Subscription Agreement. I agree to be bound by all of the terms and
provisions of the Stock Purchase Plan and this Subscription Agreement. I agree
to accept as binding, conclusive, and final all decisions and interpretations of
the Board upon any questions arising under the Stock Purchase Plan or this
Subscription Agreement.



14.
In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments due me under the Stock Purchase Plan:





NAME: (Please print)                                         




--------------------------------------------------------------------------------




(First)            (Middle)        (Last)




                                                    
Relationship
                                                    
(Address)




NAME: (Please print)                                         
(First)            (Middle)        (Last)


                                                    
Relationship
                                                    
(Address)




Employee's Address:****    It is the participant's responsibility to notify the
Company's stock administrator in the event of a change of address.
                                


                                            


                                            


I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.


Dated:                                                     
Signature of Employee




--------------------------------------------------------------------------------




AUTODESK, INC.


EMPLOYEE QUALIFIED STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT
U.S.




_____ Original Application                Date:                         
_____ Change in Payroll Deduction Rate
_____ Change of Beneficiary(ies)
_____ Withdrawal




1.
__________________________________ hereby elects to participate in the Autodesk,
Inc. Employee Qualified Stock Purchase Plan (the "Stock Purchase Plan") and
subscribes to purchase shares of the Company's Common Stock, without par value,
in accordance with this Subscription Agreement and the Stock Purchase Plan.



2.
I hereby authorize payroll deductions from each paycheck in the amount of _____%
(maximum 15%) of my Compensation on each payday during the Offering Period in
accordance with the Stock Purchase Plan. Such deductions are to continue for
succeeding Offering Periods until I give written instructions for a change in or
termination of such deductions.



3.
I understand that said payroll deductions shall be accumulated for the purchase
of shares of Common Stock, without par value, at the applicable purchase price
determined in accordance with the Stock Purchase Plan. I further understand
that, except as otherwise set forth in the Stock Purchase Plan, shares will be
purchased for me automatically on each Exercise Date of the offering period
unless I otherwise withdraw from the Stock Purchase Plan by giving written
notice to the Company for such purpose.



4.
I have received a copy of the complete "Autodesk, Inc. Employee Qualified Stock
Purchase Plan." I understand that my participation in the Stock Purchase Plan is
in all respects subject to the terms of the Plan. I have been provided with a
prospectus describing the Stock Purchase Plan. I understand that I may withdraw
from the Stock Purchase Plan and have payroll deductions refunded (without
interest) on the next payroll date following notice of withdrawal at any time
during the Offering Period.



5.
Shares purchased for me under the Stock Purchase Plan should be issued in the
name(s) of:
                                                                                                                                         .



6.
I understand that if I dispose of any shares received by me pursuant to the
Stock Purchase Plan within 2 years after the Offering Date (the first day of the
offering period during which I purchased such shares) or within one year after
the date on which such shares were transferred to me, I will be treated for
federal income tax purposes as having received ordinary income at the time of
such disposition in an amount equal to the excess of the fair market value of
the shares at the time such shares were transferred to me over the price which I
paid for the shares, and that I may be required to provide income tax
withholding on that amount. I hereby agree to notify the Company in writing
within 30 days after the date of any such disposition. However, if I dispose of
such shares at any time after the expiration of the two-year and one-year
holding periods, I understand that I will be treated for federal income tax
purposes as having received income only at the time of such disposition, and
that such income will be treated as ordinary income only to the extent of an
amount equal to the lesser of (1)





--------------------------------------------------------------------------------




the excess of the fair market value of the shares at the time of such
disposition over the purchase price which I paid for the shares under the
option, or (2) the excess of the fair market value of the shares over the option
price, measured as if the option had been exercised on the Offering Date. The
remainder of the gain or loss, if any, recognized on such disposition will be
treated as capital gain or loss. The federal income tax treatment of ordinary
income and capital gain and loss is described in the Company's prospectus
relating to the Stock Purchase Plan.


7.
I hereby agree to be bound by the terms of the Stock Purchase Plan. The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Stock Purchase Plan. I further agree to be bound by any
policies relating to the plan, including but not limited to the ESPP Share
Transfer Blocking Policy, which provides as of the date hereof that shares
acquired pursuant to the Stock Purchase Plan may not be transferred from my
E*TRADE employee stock plan account, other than to another broker or third party
where the shares are to be gifted to another individual or to charity.



8.
In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments due me under the Stock Purchase Plan:



NAME: (Please print)                                         
(First)            (Middle)        (Last)


                                                    
Relationship
                                                    
(Address)


NAME: (Please print)                                         
(First)            (Middle)        (Last)


                                                    
Relationship
                                                    
(Address)




















Employees Name:                 


Employee's Social Security Number:                    


Employee's Address:****    It is the participant's responsibility to notify the
Company's stock administrator in the event of a change of address.
                


                            


                            




--------------------------------------------------------------------------------








I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.






Dated:                         Sign:                             






